Name: Commission Implementing Regulation (EU) 2016/2089 of 29 November 2016 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Regulation (EC) No 1187/2009
 Type: Implementing Regulation
 Subject Matter: America;  processed agricultural produce;  tariff policy;  agricultural policy;  trade
 Date Published: nan

 30.11.2016 EN Official Journal of the European Union L 324/5 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2089 of 29 November 2016 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Regulation (EC) No 1187/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188 thereof, Whereas: (1) Section 3 of Chapter III of Commission Regulation (EC) No 1187/2009 (2) determines the procedure for allocating export licences for certain milk products to be exported to the Dominican Republic under a quota opened for that country. (2) Article 29 of Regulation (EC) No 1187/2009 provides for the possibility for operators to lodge export licence applications from 1 to 10 November if, after the period of submission of licence applications as referred to in the first paragraph of that Article, any quantity under the quota remains available. (3) Article 1 of Commission Implementing Regulation (EU) 2016/1027 (3) specifies that the total remaining quantity for the quota year 2016/2017 is 8 095 tonnes. (4) The applications lodged between 1 and 10 November 2016 for the remaining period of the running quota year 2016/2017 cover quantities less than those available. As a result, it is appropriate, pursuant to the fourth subparagraph of Article 31(3) of Regulation (EC) No 1187/2009, to provide for the allocation of the remaining quantity. The issue of export licences for that remaining quantity should be conditional upon the competent authority being notified of the supplementary quantity accepted by the operator concerned and upon the interested operators lodging a security, HAS ADOPTED THIS REGULATION: Article 1 The applications for export licences lodged from 1 to 10 November 2016 for the remaining period of the running quota year 2016/2017 shall be accepted. The quantities covered by export licence applications referred to in the first paragraph for the products referred to in Article 27(2) of Regulation (EC) No 1187/2009 shall be multiplied by an allocation coefficient of 3,113461. Export licences for the quantities exceeding the quantities applied for and which are allocated in accordance with the coefficient set out in the second paragraph, shall be issued after acceptance by the operator within one week from the date of publication of this Regulation and subject to the lodging of the corresponding security. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1187/2009 of 27 November 2009 laying down special detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards export licences and export refunds for milk and milk products (OJ L 318, 4.12.2009, p. 1). (3) Commission Implementing Regulation (EU) 2016/1027 of 24 June 2016 fixing the allocation coefficient to be applied to applications for export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Regulation (EC) No 1187/2009 (OJ L 168, 25.6.2016, p. 11).